Title: To James Madison from Benjamin W. Crowninshield, 30 December 1816
From: Crowninshield, Benjamin W.
To: Madison, James


        
          Sir,
          Navy Department, Decr. 30th. 1816.
        
        I have the honour to transmit, herewith, Nominations to the Senate of the United States, on behalf of Shubael Butterfield, Thomas G. Chase, Robert Lyman, William Brown, Edwin B. Newton, John H. Duncan, Elijah I. Weed, and Augustus de Rumford, to be second Lieutenants in the Marin⟨e⟩ Corps. Very respectfully, I have the honour to be, &c
        
          B. W. Crowninshield.
        
      